— Judgment unanimously reversed, on the law, and petition dismissed. Memorandum: The written misbehavior reports constituted substantial evidence in support of the findings made by the Hearing Officer and affirmed by the Superintendent (see, People ex rel. Vega v Smith, 66 NY2d 130; cf. Matter of Jones v Smith, 120 Misc 2d 445, affd 101 AD2d 705, affd on other grounds 64 NY2d 1003). We note that petitioner’s remaining claims were not raised in his petition or before Special Term and, therefore, are not properly before this court (see, Matter of Gaines v Kelly, 117 AD2d 1002). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Dillon, P. J., Boomer, Green, Pine and Lawton, JJ.